Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) and further in view of Chen (US 20080135715) and USAMI (US: 20190052153)
With regard claim 1, Lee disclosed A reusable holding component (abstract, fig 1-6), comprising: a frame (the frame with a fastener receiving opening extending from a first surface of the frame to a second surface of the frame to receive 52) with a fastener receiving opening extending from a first surface of the frame to a second surface of the frame (at least fig 1, the disposed on (see the following discussion and modification) the second surface of the frame, the at least one pin extending away from the second surface of the frame (at least fig 4, the structure on or below the second surface is occupied or reached outward from the 2nd surface; Examiner consider as “extending away from the second surface of the frame”; https://www.thefreedictionary.com/extend), the at least one pin extending away from the second surface to a distal end of the at least one pin (at least fig 1, at least one pin extending away from the second surface to a second end of the at least one pin; the 2nd end is extended toward the bottom), wherein the distal end of the at least one pin includes at least two elongated segments with hooks disposed on a head portion of each of the at least two elongated segments (at least fig 6, hooks on a head portion of each of the at least two elongated segments; at least two elongated segments with a gap between; see 524’). 
Lee lacks teaching: at least one pin disposed on the second surface of the frame. 
Chen teaches: at least one pin disposed on the surface of the frame (see fig 2-3, many pins with hook on the 2nd end and the first end disposed on the surface of the frame, instead of extends through the structure as Applicant argued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (pin disposed on the surface of the frame) and modify to previous discussed structure (modified to the first end of each of two Lee’s diagonal pins, therefore no opening, and keep the hook structure on the second end the same) so as to further reduce the cost of the modified structure. Examiner’s note: the above modification allow for keeping the other pins unchanged therefore still provide elastic force for the device.
guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening.
USAMI teaches a component structure comprising: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame (at least fig 4, fig 6-7, fig 10, the fastener guiding wall disposed on and extending away from the first surface of the frame and the fastener guiding wall surrounds the fastener receiving opening of the frame for the fasteners 150); and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, fig 10, the one for more tabs which extending inward toward the opening, no label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall; tabs) and modify to previous discussed structure (modify to the Lee in view of Chen’s fastener and surrounding the fastener with a proper size adjustment to fit into the modified Lee’s structure) so as to further improve the assembly process for the modified structure. 
With regard claim 2, Lee further disclosed the at least one pin is vertically extended from the second surface of the frame (at least fig 4).
With regard claim 5, Lee further disclosed the at least two elongated segments are parallel with each other, and there is a gap between the at least two elongated segments (at least fig 6, the gap next to 522’).
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) in view of Chen (US 20080135715), USAMI (US: 20190052153) and further in view of Examiner’s Official Notice (EON).
With regard claim 3, the above discussed art further disclosed at least two pins are disposed at diagonal corners on the second surface of the frame (see fig 1).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame has a rectangular shape.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the frame has a rectangular shape, and modify to previous discussed structure (admitted prior art; see MPEP2144). The motivation to modify the previous discussed structure with EON feature is to further support/adapt the modified structure/PCB. 
Claims 6-7, 12, 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) in view of Chen (US 20080135715), USAMI (US: 20190052153) and further in view of Hirose (US: 6122170).
With regard claim 6, Lee disclosed A heat transfer device (abstract, fig 1-6), comprising: a reusable holding component (12) comprising: a frame with a fastener receiving opening disposed on (see the following discussion) and extending away from the second surface of the frame (at least fig 4, the structure on or below the second surface is occupied or reached outward from the 2nd surface; Examiner consider as “extending away from the second surface of the frame”; https://www.thefreedictionary.com/extend) the at least one pin extending away from the second surface to a distal end of the at least one pin (at least fig 1, at least one pin extending away from the second surface to a second end of the at least one pin; the 2nd end is extended toward the bottom), wherein the distal end of the at least one pin includes at least two elongated segments with hooks disposed on a head portion of each of the at least two elongated segments (at least fig 6, hooks on a head portion  of each of the at least two elongated segments; at least two elongated segments with a gap between; see 524’); and a plate (40) connected to the reusable holding component by the at least one pin (at least fig 1), and the plate has a fastener receiving opening (at least fig 1, 42) aligned with the fastener receiving opening of the frame (fig 4), and at least one guiding opening (Examiner consider at least one of 42 is “at least one guiding opening”) corresponding to the at least one pin of the reusable holding component. 
Lee lacks teaching: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening; at least one pin 
Chen teaches: at least one pin having a first end disposed on the surface of the frame (see fig, many pins with hook on the 2nd end and the first end disposed on the surface of the frame, instead of extends through the structure as Applicant argued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (pin disposed on the surface of the frame) and modify to previous discussed structure (modified to the first end of each of two Lee’s diagonal pins, therefore no opening, and keep the hook structure on the second end the same) so as to further reduce the cost of the modified structure. Examiner’s note: the above modification allow for keeping the other pins unchanged therefore still provide elastic force for the device.
Modified Lee lacks teaching: a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening; the “plate” on the bottom of the structure is a heatsink.
USAMI teaches a component structure comprising: 
a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame (at least fig 4, fig 10, the fastener guiding wall disposed on and extending away from the first surface of the frame and the fastener guiding wall surrounds the fastener receiving opening of the guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, fig 10, the one for more tabs which extending inward toward the opening, no label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall; tabs) and modify to previous discussed structure (modify to the Lee in view of Chen’s fastener and surrounding the fastener with a proper size adjustment to fit into the modified Lee’s structure) so as to further improve the assembly process for the modified structure. 
Modified Lee lacks teaching: the “plate” on the bottom of the structure is a heatsink. Hirose teaches a device comprising: the “plate” on the bottom of the structure is a heatsink (5; also connects to a screw part).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (using heat sink material for the bottom plate of the structure) and modify to previous discussed structure (modify this materials to Lee’s plate) so as to further remove for heat for the modified structure. 
With regard claim 7, Lee further disclosed the at least one pin is vertically extended from the second surface of the frame (at least fig 4).
With regard claim 12, modified Lee further disclosed the at least two elongated segments are parallel with each other, and there is a gap between the at least two elongated segments (at least fig 6, the gap next to 522’).
With regard claim 23, modified Lee further disclosed the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a straight way (at least fig 1). Examiner’s note: Chen also disclosed the at least one guiding opening in a straight way.
With regard claim 24, modified Lee further disclosed the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink in a straight way (at least fig 1). Examiner’s note: Chen also disclosed the at least one receiving opening in a straight way.
Claim 8-10, 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US: 6392889B1) in view of Chen (US 20080135715), USAMI (US: 20190052153) and Hirose (US: 6122170) and further in view of Examiner’s Official Notice (EON). 
With regard claim 8, the above discussed art further disclosed at least two pins are disposed at diagonal corners on the second surface of the frame (see fig 1).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the frame has a rectangular shape.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the frame has a rectangular shape, and modify to previous discussed structure (admitted prior art; see  
With regard claims 9, 21, the above discussed art further disclosed the at least one guiding opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink (see fig 1).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for (see also claim objection) the opening extends in a stepped way, and a first diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than a second diameter of at least one guiding opening of the heatsink at the second surface of the heatsink.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the opening extends in a stepped way, and the first diameter of the at least one guiding opening of the heatsink at the first surface of the heatsink is smaller than the second diameter of at least one guiding opening of the heatsink at the second surface of the heatsink and modify to previous discussed structure (admitted prior art; see MPEP2144). The motivation to modify the previous discussed structure with EON feature is to further improve the assembly process and/or prevent from mis-assembly for the modified structure. 
With regard claims 10, 22, the above discussed art further disclosed the fastener receiving opening of the heatsink extends from a first surface of the heatsink to a second surface of the heatsink (see fig 1). 
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the opening extends in a stepped way, and a first diameter of the 
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the opening extends in a stepped way, and a first diameter of the fastener receiving opening of the heatsink at the first surface of the heatsink is smaller than a second diameter of the fastener receiving opening of the heatsink at the second surface of the heatsink and modify to previous discussed structure (admitted prior art; see MPEP2144). The motivation to modify the previous discussed structure with EON feature is to further improve the assembly process and/or prevent from mis-assembly for the modified structure. 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “The Office Action does not provide any further specificity regarding the alleged tabs. In fact, Usami appears to show screw guides 120, but does not show, teach, or suggest tabs extending inward toward the opening as set forth in claim 1. Usami further does not teach or suggest that "the fastener guiding wall guides a fastener into the fastener receiving opening and includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame, the tabs extending inward toward the opening." For at least this reason, the Lee/Usami combination fails to teach or suggest the reusable holding component of claim 1. .” (page 6 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
USAMI teaches a component structure comprising: 
a fastener guiding wall disposed on and extending away from the first surface of the frame, wherein the fastener guiding wall surrounds the fastener receiving opening of the frame (at least fig 4, fig 10, the fastener guiding wall disposed on and extending away from the first surface of the frame and the fastener guiding wall surrounds the fastener receiving opening of the frame for the fasteners 150); and wherein the fastener guiding wall guides a fastener into the fastener receiving opening and (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10) includes one or more tabs positioned on an opposite end of the fastener guiding wall from the first surface of the frame (paragraph [160]-[167]; see also fig 4, fig 6-7, fig 10), the tabs extending inward toward the opening (at least fig 4, fig 10, the one for more tabs which extending inward toward the opening, no label).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (fastener guiding wall; tabs) and modify to previous discussed structure (modify to the Lee in view of Chen’s fastener and surrounding the fastener with a proper size adjustment to fit into the modified Lee’s structure) so as to further improve the assembly process for the modified structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JERRY WU/ Primary Examiner, Art Unit 2841